Citation Nr: 0728791	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision, by the Lincoln, Nebraska, Regional Office (RO), 
which denied the veteran's claim for a compensable evaluation 
for bilateral hearing loss.  He perfected a timely appeal to 
that decision.  

On March 26, 2007, the veteran appeared at the Cheyenne, 
Wyoming RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of the videoconference hearing is of 
record.  


FINDING OF FACT

In November 2005, audiometric testing revealed an average 35-
decibel loss, with a speech recognition score of 100 percent, 
in the right ear (level I); and an average 38-decibel loss, 
with a speech recognition score of 100 percent, in the left 
ear (level I).  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed to be 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In a November 2005 letter, the RO informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing that his 
service-connected disability has gotten worse, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b) (1).  

The Board finds that the content of the November 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist. He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
January 2006 SOC was issued, which provided the veteran with 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  There was a detailed notice letter sent, 
followed by an SOC, thus conferring actual knowledge of the 
claim requirements upon the claimant and following that with 
appropriate re-adjudication.  Thus, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  In 
March 2006, the veteran was provided with the provisions of 
the Dingess case.  


II.  Factual background.

By a rating action in October 2002, the RO granted service 
connection for bilateral hearing loss evaluated as 0 percent 
disabling.  

The veteran's claim for an increased rating for bilateral 
hearing loss (VA Form 21-4138) was received in October 2005.  

The veteran was afforded a VA examination in November 2005, 
at which time he reported a gradual and steady decline in his 
hearing over the last 6 months, right worse than the left.  
The veteran indicated that he worked as a plumber, and his 
hobbies included occasional motorcycle and power tool use.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

25
25
30
60
LEFT

15
20
40
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
examiner noted that audiometric evaluation revealed normal 
sloping to severe mixed hearing loss in the right, and normal 
sloping to severe sensorineural hearing loss in the left.  

At his personal hearing in March 2007, the veteran testified 
that his hearing has gotten progressively worse over the last 
few years.  The veteran indicated that he was currently 
employed as a plumber, and dealt mostly with commercial 
clients.  The veteran stated that he has been employed for 
the last 30 years, and he denied having any problems or risk 
of losing his job because of his hearing loss.  The veteran 
stated that his family told him that he had difficulty 
hearing; he noted that his radio has to be loud in order for 
him to hear it, and he usually sits near the speakers at 
movie theaters.  The veteran indicated that he has not 
changed any of his daily activities nor has he lost any job 
as a result of his hearing loss.  


III.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.  

The veteran's most recent VA examination, dated in November 
2005, shows a right ear puretone decibel loss of 35 with 
speech recognition of 100 percent.  This corresponds to a 
numeric designation of Level I hearing in the right ear.  38 
C.F.R. § 4.87, Table VI (2006).  He has a left ear average 
puretone decibel loss of 38 with speech recognition of 100 
percent.  These findings are consistent with Level I hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2006).  

The Board notes that veteran's assertions and testimony that 
his hearing has deteriorated.  However, in determining the 
actual degree of disability, the examination findings are 
more probative of the degree of impairment.  Moreover, as 
noted above, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
veteran's service-connected hearing impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.  In regard to his request for another examination, his 
statements regarding an increase in severity are no different 
than his claim for increase.  Furthermore, his testimony 
actually established that he did not know if the hearing loss 
had become worse.  Under such circumstances, the Board finds 
that the VA examination conducted in this case is timely, 
adequate and that another examination is not warranted.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
audiology testing do not show puretone thresholds at all four 
of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  
Implicit in the veteran's statements is an argument that the 
testing method is not adequate or a real life situation.  The 
first issue is whether VA's policy of conducting audiometry 
testing in a sound-controlled room is a plainly erroneous 
interpretation of, or is otherwise inconsistent with, VA's 
regulations on medical examinations.  Congress has not 
prescribed the precise procedures for conducting VA medical 
examinations.  The Secretary has exercised his broad 
authority to resolve this ambiguity by prescribing a series 
of regulations on this subject. See 38 U.S .C. § 501.  One of 
these regulations provides, in relevant part, that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test."  38 C.F.R. § 4.85(a). 

The appellant has not shown that the Secretary's policy is a 
plainly erroneous interpretation of § 4.85(a) or that it is 
otherwise inconsistent with VA's medical examination 
regulations.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  Moreover, the 
Secretary's audiological examinations are designed for one 
purpose, i.e., to obtain the information necessary for the 
full and accurate application of the hearing loss rating 
schedule. 38 C.F.R. § 4.1.  The Secretary has chosen to 
construct the hearing loss rating schedule based exclusively 
on the results provided from two objective tests, a pure tone 
audiometry test and a speech discrimination test. 38 C.F.R. § 
4.85(a).  The Court has deternmined that it will not second 
guess the Secretary's decision in this regard.  Therefore, an 
appellant challenging the Secretary's policy concerning VA's 
audiological examination regulations would need to show that 
the policy is a plainly erroneous interpretation of, or is 
otherwise inconsistent with, VA's regulations.  Martinak v. 
Nicholson, -----Vet.  App.----- 2007.


Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


